Fourth Court of Appeals
                                San Antonio, Texas
                                      April 15, 2016

                                   No. 04-16-00010-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                             v.

                 SAN ANTONIO POLICE OFFICERS ASSOCIATION,
                                  Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17585
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       The appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 27, 2016. No further extensions.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court